Exhibit 10.6

AMENDMENT AGREEMENT (this “Amendment”), dated as of March 2, 2011, among SERENA
SOFTWARE, INC. (the “Borrower”), the Lenders party to the Credit Agreement,
BARCLAYS BANK PLC, as administrative agent (in such capacity, the “Agent”) and
as Collateral Agent, Swingline Lender and Letter of Credit Issuer to the Credit
Agreement, dated as of March 10, 2006 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), among
the Borrower, the Lenders, Lehman Commercial Paper Inc. (the “Existing Agent”),
Lehman Brothers Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and UBS
Securities LLC, as Joint Lead Arrangers and Joint Lead Bookrunners, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as Syndication Agent and UBS
Securities LLC, as Documentation Agent. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement
(as amended hereby).

WHEREAS, the parties hereto wish to, among other things, amend and restate the
Credit Agreement in its entirety to extend the maturity of the Revolving Credit
Commitments and Term Loans and to effect certain other changes described herein;

WHEREAS, the Existing Agent desires to resign as Administrative Agent,
Collateral Agent and Swingline Lender under the Credit Agreement and the other
Credit Documents;

WHEREAS, the Required Lenders desire to appoint Barclays Bank PLC (“Barclays”),
an existing Lender, as successor Administrative Agent, successor Collateral
Agent, successor Syndication Agent and successor Swingline Lender (in such
capacities together, the “Successor Agent”) under the Credit Agreement and the
other Credit Documents, the Borrower desires to ratify such appointment, and the
Successor Agent wishes to accept such appointment;

WHEREAS, each Lender who executes and delivers this Amendment as an Extending
Lender (as defined below) has agreed to extend the maturity of all or a portion
of such Lender’s Loans and Commitments in accordance with the terms and subject
to the conditions set forth herein;

WHEREAS, Section 13.1 of the Credit Agreement provides that the relevant Credit
Parties and the Required Lenders may amend the Credit Agreement and the other
Credit Documents for certain purposes;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendment.

(a) The Credit Agreement is, effective as of the Amendment Effective Date (as
defined below), hereby amended to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto (the Credit Agreement as amended hereby,
the “Amended and Restated Credit Agreement”).

(b) Each of Exhibits C, D, H, I-1, I-2, I-3, I-4, I-5, L-1 and L-2 to the Credit
Agreement set forth in Exhibit A hereto is, effective as of the Amendment
Effective Date, hereby amended and restated in the form set forth in Exhibit A
hereto.



--------------------------------------------------------------------------------

(c) Only for purposes of extending the Term Loans held by it as Term Loan Lender
pursuant to this Amendment, Lehman Commercial Paper Inc. (“Lehman”) shall be
deemed to be a Non-Defaulting Lender and shall be eligible to execute and
deliver a signature page to this Amendment so that it can become an Extending
Term Lender holding 2016 Term Loans. For all other purposes under the Amended
and Restated Credit Agreement, Lehman shall be deemed to be a Defaulting Lender.

(d) Each Term Loan Lender that executes and delivers to the Agent the signature
page hereof as a “Term Lender” prior to the Consent Deadline (provided that the
Borrower in its discretion in consultation with the Agent may accept any such
signature page delivered to the Agent after the Consent Deadline) will become,
upon the effectiveness of this Amendment, a 2016 Term Lender (as defined in the
Amended and Restated Credit Agreement) and a holder of 2016 Term Loans (as
defined in the Amended and Restated Credit Agreement), subject to all of the
rights, obligations and conditions thereto under the Amended and Restated Credit
Agreement (an “Extending Term Lender”), in the principal amount of such Term
Loan Lender’s Term Loans set forth on its signature page hereof under the
caption “Amount of Term Loans to be converted to 2016 Term Loans” (the “Proposed
2016 Term Extension Amount”); provided, that, for the avoidance of doubt, each
Term Loan Lender’s Proposed 2016 Term Extension Amount shall be reduced to the
extent such Proposed 2016 Term Extension Amount exceeds the amount of such Term
Loan Lender’s outstanding Term Loans after giving effect to any prepayment of
Term Loans that occurs between the Consent Deadline and the Amendment Effective
Date (a “Term Loan Prepayment”).

(e) Each Revolving Credit Lender that executes and delivers to the Agent the
signature page hereof as a “Revolving Credit Lender” prior to the Consent
Deadline (provided that the Borrower in its discretion in consultation with the
Agent may accept any such signature page delivered to the Agent after the
Consent Deadline) will become, on the effectiveness of this Amendment, a 2015
Revolving Credit Lender (as defined in the Amended and Restated Credit
Agreement) and a holder of 2015 Revolving Credit Commitments (as defined in the
Amended and Restated Credit Agreement), subject to all of the rights,
obligations and conditions thereto under the Amended and Restated Credit
Agreement (an “Extending Revolving Lender” and together with the Extending Term
Lenders, the “Extending Lenders”), in the principal amount of such Revolving
Credit Lender’s Revolving Credit Commitments sets forth on its signature page
hereof under the caption “Amount of Revolving Credit Commitments to be converted
to 2015 Revolving Credit Commitments”.

(f) It is agreed that (i) this Amendment shall be deemed an “Extension
Agreement” under and as defined in the Amended and Restated Credit Agreement,
(ii) the 2016 Term Loans shall be deemed to be “Extended Term Loans” under and
as defined in the Amended and Restated Credit Agreement, (iii) the 2015
Revolving Credit Commitments shall be deemed to be “Extended Revolving
Commitments” under and as defined in the Amended and Restated Credit Agreement,
(iv) the Term Loans not extended pursuant to Section 1(d) above shall be deemed
to be “2013 Term Loans” and “Existing Term Loans” under and as defined in the
Amended and Restated Credit Agreement and (v) the Revolving Credit Commitments
not extended pursuant to Section 1(e) above shall be deemed to be “2012
Revolving Commitments” and “Existing Revolving Credit Commitments” under and as
defined in the Amended and Restated Credit Agreement.

Section 2. Consent to Enter into Amendment, Resignation, Waiver, Consent and
Appointment Agreement. The Required Lenders hereby give their consent to all
matters set forth in the Amendment, Resignation, Waiver, Consent and Appointment
Agreement (the “Resignation and Appointment”), the form of which is attached
hereto as Exhibit B hereto (with such changes thereto as are

 

-2-



--------------------------------------------------------------------------------

reasonably acceptable to the Agent; provided that such changes are not
materially adverse to the Lenders). The Required Lenders hereby authorize the
Agent and the Collateral Agent, as applicable, to take such actions, including
making filings and entering into agreements and any amendments or supplements to
any Security Document, as may be necessary or desirable to reflect the intent of
this Amendment and the Resignation and Appointment.

Section 3. Representations and Warranties. Borrower represents and warrants to
the Agent and each of the Lenders that:

(a) The Borrower has the corporate or other organizational power and authority
to execute, deliver and carry out the terms and provisions of this Amendment and
has taken all necessary corporate or other organizational action to authorize
the execution, delivery and performance of this Amendment. This Amendment has
been duly executed and delivered by the Borrower and this Amendment constitutes
the legal, valid and binding obligation of the Borrower, enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditors’ rights generally
and subject to general principles of equity.

(b) Neither the execution, delivery or performance by the Borrower of this
Amendment nor compliance with the terms and provisions hereof will
(a) contravene any applicable provision of any material law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (b) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of the Borrower (other than Liens created under
the Credit Documents or this Amendment) pursuant to, the terms of any material
indenture (including the Senior Subordinated Notes Indenture), loan agreement,
lease agreement, mortgage, deed of trust, agreement or other material instrument
to which the Borrower is a party or by which it or any of its property or assets
is bound or (c) violate any provision of its certificate of incorporation,
bylaws or other constitutional documents, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect.

(c) After giving effect to this Amendment, the representations and warranties
set forth in Section 8 of the Credit Agreement (other than Section 8.17 of the
Credit Agreement) or in any Credit Document are true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) as of the date hereof (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date).

(d) After giving effect to this Amendment, no Default or Event of Default has
occurred or is continuing.

Section 4. Effectiveness. Sections 1 and 2 of this Amendment shall become
effective on the date (such date, if any, the “Amendment Effective Date”) that
the following conditions have been satisfied:

(a) the Administrative Agent shall have received counterparts of this Amendment
executed by the Agent, the Borrower, each 2015 Revolving Credit Lender (as
defined in Exhibit A), each 2016 Term Lender (as defined in Exhibit A) and the
Required Lenders. Each Required

 

-3-



--------------------------------------------------------------------------------

Lender shall be deemed to have consented to this Amendment for all purposes
requiring its consent;

(b) the Administrative Agent shall have received counterparts of the Resignation
and Appointment executed by the Existing Agent, Barclays and the Borrower and
the “Effective Date” (as defined in the Resignation and Appointment) shall have
occurred;

(c) the Existing Agent shall have received payment from the Borrower of a
consent fee payable in U.S. Dollars for the account of each Lender (other than a
Defaulting Lender) that has returned an executed signature page to this
Amendment to the Agent at or prior to 5:00 p.m., New York City time on
February 25, 2011 (the “Consent Deadline”) in the amount of 0.10% of the sum of
such Lender’s Revolving Credit Commitments (whether used or unused) and Term
Loans outstanding as of the Consent Deadline;

(d) the Existing Agent shall have received payment from the Borrower of an
extension fee payable in U.S. Dollars for the account of each Extending
Revolving Lender (other than a Defaulting Lender) that has returned an executed
signature page to this Amendment prior to the Consent Deadline in the amount of
0.50% of the sum of such Extending Revolving Lender’s Revolving Credit
Commitments that shall be converted into 2015 Revolving Credit Commitments as of
the Amendment Effective Date;

(e) the Existing Agent shall have received payment in U.S. Dollars from the
Borrower of all accrued and unpaid interest up to, but not including, the
Amendment Effective Date, under the Loans outstanding immediately prior to the
Amendment Effective Date for the account of each Lender;

(f) the Agent shall have received all documents and instruments, including
Uniform Commercial Code or other applicable personal property security financing
statements, required to be filed, registered or recorded to continue the Liens
intended to be continued by the Security Documents, and with the priority
required by the Security Documents shall have been filed, registered or recorded
or delivered to the Collateral Agent for filing, registration or recording;

(g) the Agent shall have received the executed legal opinion of Simpson
Thacher & Bartlett LLP, counsel to the Borrower and its Subsidiaries,
substantially in the form of Exhibit C hereto;

(h) after giving effect to the Amendment, (x) no Default or Event of Default
shall have occurred and be continuing and (y) all representations and warranties
made on the Amendment Effective Date by any Credit Party contained herein or in
the other Credit Documents (other than Section 8.17 of the Credit Agreement)
shall be true and correct as of the Amendment Effective Date (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct as of
such earlier date);

(i) the Agent shall have received a copy of the resolutions, in form and
substance reasonably satisfactory to the Administrative Agent, of the Board of
Directors or other governing body, as applicable, of each Person that is a
Credit Party as of the Amendment Effective Date (or a duly authorized committee
thereof) authorizing (x) the execution, delivery and performance of the Credit
Documents (and any agreements relating thereto) to which it is a party and
(y) in the case of the Borrower, the extensions of credit contemplated
hereunder;

 

-4-



--------------------------------------------------------------------------------

(j) the Agent shall have received true and complete copies of the certificate of
incorporation and bylaws (or equivalent organizational documents) of each Person
that is a Credit Party as of the Amendment Effective Date; and

(k) the fees in the amounts previously agreed in writing by the Agents to be
received on the Amendment Effective Date and all reasonable out-of-pocket
expenses (including the reasonable fees, disbursements and other charges of
counsel) for which invoices have been presented on or prior to the Amendment
Effective Date shall have been paid.

Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 6. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 7. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 8. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the Agent,
any other Agent or the Letter of Credit Issuer, in each case under the Credit
Agreement or any other Credit Document, and (ii) shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Credit Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Credit Document is hereby ratified and re-affirmed in all respects and
shall continue in full force and effect. Each Credit Party reaffirms its
obligations under the Credit Documents to which it is party and the validity of
the Liens granted by it pursuant to the Security Documents. This Amendment shall
constitute a Credit Document for purposes of the Credit Agreement and from and
after the Amendment Effective Date, all references to the Credit Agreement in
any Credit Document and all references in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Amended and Restated Credit Agreement. Each of the Credit Parties hereby
consents to this Amendment and confirms that all obligations of such Credit
Party under the Credit Documents to which such Credit Party is a party shall
continue to apply to the Amended and Restated Credit Agreement.

[Remainder of page intentionally left blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SERENA SOFTWARE, INC. By:   /s/ Robert I. Pender Jr.   Name:   Robert I. Pender
Jr.   Title:  

Senior Vice President,

Chief Financial Officer

 

BARCLAYS BANK PLC, as Agent and as a Lender By:   /s/ Ritam Bhalla   Name:  
Ritam Bhalla   Title:   Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

                                                                         
                                ,    

as a Lender

      By:             Name:         Title:

     

For any institution requiring

a second signatory:

    By:             Name:         Title:

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Consenting as a Term Lender:

[INSERT NAME OF TERM LENDER]

    Amount of Term Loans to be converted to 2016 Term Loans:     $ By:          
        [SECOND SIGNATURE BLOCK IF NEEDED]     By:                  

 

Consenting as a Revolving Credit Lender:     Amount of Revolving Credit
Commitments to be converted to 2015 Revolving Credit Commitments: [INSERT NAME
OF REVOLVING CREDIT LENDER]         $ By:         Amount of New 2015 Revolving
Credit Commitments to be added:             $

[SECOND SIGNATURE BLOCK IF NEEDED]

    By:                  

If any amount is left blank the amount is intended to be zero. If the second
signature block is not executed it is deemed not necessary.

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Exhibit A

Marked Pages of Credit Agreement

(See Attached)



--------------------------------------------------------------------------------

Exhibit B

Form of Amendment, Resignation, Waiver, Consent and Appointment Agreement

(See Attached)



--------------------------------------------------------------------------------

Exhibit C

Opinion of Simpson Thacher & Bartlett LLP

(See Attached)